                                         ?[9niteti ^tates( Idtsitritt Court
                        :lfor tl^e ^outl^eni IBiotnct of <(leorsia
                                          Wajfttoisl IBit}i£(ton
                                                          *
              MOISES JOSUE SANDOVAL,
                                                          *

                                                          *
                           Petitioner,                           CIVIL ACTION NO.: 5:19-cv-42
                                                          *

                                                          *
                   V.
                                                          *

                                                          *
              TRACY JOHNS,
                                                          *

                                                          *
                           Respondent.

                                                  ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 7.     Petitioner Moises Sandoval


              C'Sandoval") did not file Objections to this Report and

              Recommendation.       Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Sandoval's 28 U.S.C. § 2241 Petition, and DIRECTS the Clerk of

              Court to CLOSE this case and enter the appropriate judgment of

              dismissal.     Additionally, the Court DENIES Sandoval in forma

              pauperls status on appeal.

                   SO ORDERED, this                . day                          , 2019.




                                               HGN. LISA GODBEY WOOD, JUDGE
                                               UI^ED STATES DISTRICT COURT
                                               SOUTHERN    DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
